Citation Nr: 0611209	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Type 2 diabetes 
mellitus as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from April 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Competent medical evidence of record does not show a 
diagnosis of PTSD conforming to the DSM-IV criteria.

3.  The veteran does not have PTSD due to events incurred 
during active service.

4.  The veteran was stationed in Puerto Rico for a short time 
during active service.

5.  Diabetes mellitus of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

I.  Entitlement to Service Connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2005).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders IV (DSM).  See 38 C.F.R. § 4.125 (2005).  

The veteran's service medical records are void of any 
diagnosis or treatment for PTSD.  Concerning the veteran's 
claimed stressors, service personnel records show that the 
veteran's regiment participated in riot control training and 
was then activated for a Civil Disturbance deployment in 
Washington D.C. in November 1969.  The record shows the 
veteran's reported stressors include incidents that occurred 
during the Civil Disturbance deployment like being involved 
with hand to hand combat with citizens and smashing a young 
man's jaw with his rifle butt.  

While the record clearly shows that the veteran participated 
in riot control training and subsequent Civil Disturbance 
deployment in Washington D.C., there is no evidence in the 
veteran's service personnel records corroborating the claimed 
specific stressors of his involvement in violent 
confrontations during deployment in November 1969.  In fact, 
service personnel records from the veteran's regiment 
specifically state that the deployment was completed with 
"no major difficulties encountered".  The newspaper 
articles submitted to support the veteran's claimed stressor 
mention, in addition to peaceful demonstrations, clashes of 
demonstrators and policemen, but no violence between Marines 
and demonstrators. Absent a stressor related to combat, there 
must be "credible supporting evidence" of a non-combat 
stressor, which may be obtained from service records or other 
sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  While the veteran's riot control training and 
deployment in Washington, DC, have been verified, the 
specific stressor events that he relates have not been 
verified.

In addition, the record does not contain competent medical 
evidence that the veteran has a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005).  The record 
contains multiple medical opinions concerning whether the 
veteran suffers from PTSD.  The Board finds the opinion of 
the VA physician in the December 2004 VA examination report 
to be entitled to great probative value compared to other VA 
physician and private treatment provider statements of record 
on the determination of whether the veteran suffers from a 
current PTSD disability.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The veteran has received some medical diagnoses of PTSD, 
attributed to his account of events incurred during his 
military service.  The January 2006 private treatment 
provider statement and multiple VA treatment notes from VA 
physicians, however, garner little probative weight.  The VA 
treatment records, when they mention PTSD, mostly do so in 
the context of a notation to rule out PTSD.  A July 2002 VA 
hospital discharge summary does contain an admission 
diagnosis including rule out PTSD and a discharge diagnosis 
including PTSD.  But this discharge summary and the January 
2006 statement by a "senior psychological examiner" give no 
indication that the persons making the diagnosis reviewed 
evidence in the veteran's claims file before issuing an 
opinion.  Accordingly, these medical statements are of little 
or no weight compared to the December 2004 VA medical opinion 
that is based on an actual review of the veteran documented 
clinical history.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  
The notations in VA treatment records and the January 2006 
statement also do not contain any detail about the specific 
stressor that precipitated the diagnosed PTSD, and no 
specific indication concerning the DSM-IV diagnostic criteria 
and how they are met by the veteran.  They do not provide an 
acceptable diagnosis of PTSD for VA purposes, as they do not 
discuss how the veteran's reported symptomatology establishes 
a PTSD diagnosis that comports with 38 C.F.R. § 4.125 (2005) 
and the adopted criteria of the DSM-IV with regard to 
psychiatric disorders.

The Board finds the VA examiner's December 2004 opinion to be 
entitled to great probative weight.  The opinion contains 
multiple notations that indicate that the VA examiner 
reviewed the veteran's file.  Further, the December 2004 VA 
examiner's opinion provides complete and detailed findings to 
support his conclusion that the veteran does not currently 
suffer from PTSD.  The examiner discusses evidence that 
supports the veteran's claim by acknowledging that the 
veteran had a history of working riot control in service and 
noting that he suffers from current psychiatric disabilities 
like depression, psychosis, and mood disorder.  However, the 
examiner indicates that the veteran's psychiatric 
symptomatology is "probably based on his chronic alcoholism 
and no doubt some degree of organic brain dysfunction related 
to his alcoholism, including anxiety symptoms, vague 
nightmares, and suicidal thoughts". 

In this case, the Board finds that a preponderance of the 
competent medical evidence of record does not show that the 
veteran has a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2005).  As the Board finds that the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
2002).  Accordingly, service connection for PTSD is not 
warranted.

II.  Entitlement to Service Connection for Type 2 Diabetes 
Mellitus 

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2005).  Further, the Department of Defense 
has provided VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam and Korea. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2005).  Type 2 diabetes 
was added to the list of disabilities associated with 
exposure to certain herbicide agents, effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).  

The veteran contends that he currently suffers from diabetes 
mellitus as a result of inservice exposure to herbicides 
while stationed in Vieques, Puerto Rico from January 1969 to 
February 1969.  In this case, the veteran did not have 
service in the Republic of Vietnam and he has not asserted 
that he served in Vietnam.  Service personnel records do show 
that he had service in Puerto Rico.  Based on the current 
Department of Defense findings, there were no instances of 
herbicide use, testing, or disposal in Vieques, Puerto Rico 
while the veteran was there.  Therefore, the veteran is not 
entitled to presumptive service connection for diabetes as 
secondary to herbicide exposure.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303, as well as presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service medical records are void of any complaint, treatment, 
or diagnosis for diabetes mellitus.  Competent medical 
evidence of record clearly documents that the veteran 
currently suffers from Type 2 diabetes mellitus, however, 
none of the competent medical evidence of record shows that 
the veteran suffers from diabetes mellitus that is 
etiologically related to disease, injury, or events during 
his active service or that was incurred within one year after 
his separation from active service under 38 C.F.R. §§ 3.307, 
3.309 (2005); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for diabetes mellitus is 
also not warranted on a direct basis.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's service connection claims were received in 
February 2003.  Thereafter, the RO denied the veteran's 
claims in a March 2003 rating decision.  Both before and 
after the March 2003 rating action was promulgated, VA 
provided notice to the veteran.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
section 5103(a) notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a May 2005 supplemental statement of the 
case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
veteran has not shown or alleged any prejudice in the content 
of the notice.

The Board finds that the notice requirements have been 
satisfied.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February 2003, 
June 2004, and October 2004 complied with these requirements.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the May 2005 SSOC.  Consequently, he was aware of this 
provision.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claims for Type 2 diabetes mellitus and 
PTSD, but was not given notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, VA 
outpatient and inpatient medical records, private treatment 
records, and VA examination reports have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  VA's 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claims.  In this case, the Board notes that 
a VA examination was not ordered to evaluate the veteran's 
claimed diabetes mellitus disability, as it was determined 
unnecessary after consideration of 3.159(c)(4) (2005).  
However, the veteran was provided with a VA examination to 
determine to current nature and severity of his claimed 
psychiatric disability.    


Finally, the Board notes that the veteran submitted a waiver 
of agency of original jurisdiction in March 2006, for 
consideration of pertinent evidence added to the record after 
the issuance of the May 2005 SSOC.  See 38 C.F.R. § 20.1304 
(2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for Type 2 diabetes 
mellitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


